DETAILED ACTION 
The preliminary amendment submitted on June 27, 2022 has been entered.  Claims 21-49 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statu-tory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  See MPEP1 2141 et seq.  
Claims 21-49 are rejected under 35 U.S.C. 103 as being unpatentable over Plachetka (US 6,586,458 B1) in view of Simitchieva (US 2002/0016348 A1) and Jamali (US 2003/‌0008003 A1).  
Plachetka (cited in applicant’s IDS2) discloses treating migraine by orally (col. 2, l. 67) administering a daily dosage (col. 9, l. 24) in the form of a tablet (col. 3, l. 2) comprising a COX-2 inhibitor with a 5-HT agonist (col. 3, ll. 50-54).  Rizatriptan is a preferred 5-HT agonist (col. 3, ll. 11-12), and meloxicam is an example COX-2 inhibitor (col. 3, ll. 38-42).  
The difference between the prior art and the claims at issue is that Plachetka does not specifically disclose the claimed dosage amounts, the claimed pharmacokinetic properties of the treatment, or that the dosage form comprises bicarbonate.  Note that while Plachetka suggests using a combination of rizatriptan and meloxicam for treating migraine, it does not provide any specific guidance about dosage amounts for these two drugs.  One skilled in the art would there-fore naturally looks to the prior art for this missing information; Simitchieva and Jamali suggest an answer to this question.  
Simitchieva (cited in applicant’s IDS3) teaches orally administering (para. 0029) a combi-nation of a 5HT1B/1D agonist, preferably rizatriptan (para. 0014), and a COX-2 inhibitor, such as meloxicam (para. 0018), in the treatment of migraine (para. 0009).  Regarding the dosage amounts of rizatriptan and meloxicam, Simitchieva teaches (para. 0026) that figuring them out would have simply been a matter of routine experimentation:  
An anti-migraine effective amount of the combination is that amount that will relieve the subject being treated of the symptoms of the migraine attack and the specific dose level and frequency of dosage may vary and will depend upon a variety of factors including the activity of the specific compounds used in combination, the metabolic stability and length of action of the compounds, the age, body weight, general health, sex diet, mode and time of admin-istration, rate of excretion, the severity of the particular condition and the host undergoing therapy.  However, dosage levels of the 5HT 1B/1D [agonist] on the order of about 0.001 mg/kg to about 250 mg/kg of body weight per day, typically about 0.005 to about 100 mg/kg, more particularly about 0.01 to about 50 mg/kg and espe-cially about 0.05 to about 10 mg/kg per day are useful in the novel method of treatment.  Dosage levels of the COX-2 inhibitor of about 0.1 to 500 mg/kg of body weight per day, typically about 0.5 to about 250 mg/kg, more particularly about 5 to about 100 mg/kg and especially about 10 to about 50 mg/kg of body weight per day are useful in the novel method of this invention.  
Furthermore, Plachetka agrees with Simitchieva that determining optimal dosage amounts would have been within the skill in the art: “dosages may be varied according to meth-ods standard in the art so that they are optimized for a particular patient or for a particular combination” (Plachetka at col. 3, ll. 19-21) and “it is expected that the skilled practitioner will adjust dosages on a case by case basis using methods well established in clinical medicine” (Plachetka at col. 5, ll. 56-58).  
Generally, differences in dosage amount or similar parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating they are critical.  Where the general conditions of a claim are disclosed in the prior art, “it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05(II)(A) (Optimization Within Prior Art Conditions or Through Routine Experimentation).  By working with the general teachings of the two cited references, one would have arrived at the claimed dosage amounts of rizatriptan (about 14 mg or 15 mg in claims 30-32, 34-36, and 39-41) and meloxicam (about 20 mg in claims 33 and 38).  For example, with respect to rizatriptan, Simitchieva generally discloses a dosage amount of “0.05 to about 10 mg/kg) (para. 0026), which for a typical human of about 75 kg is equivalent to about 3.75-750 mg.  Note that the claimed (claims 30-32, 34-36, and 39-41) dosage amount of rizatriptan is about 14 mg or 15 mg, which is squarely within the general range taught by the prior art.  Similar conclusions may be made about the dosage amount of meloxicam.  The examiner therefore concludes that the subject matter of claims 30-36 and 38-41 would have been viewed as a matter of optimization within the general teachings of the cited references and therefore prima facie obvious.  
With respect to claim 37, Jamali (cited in the IDS4) teaches that “bicarbonate is a disinte-grator or disintegrating agent that increases the solubility of [an] NSAID” (para. 0028), such as meloxicam (para. 0021 and 0053).  The benefits of incorporating bicarbonate into a dosage form (para. 0020) includes “enhancing solubility, and providing a greater amount of active agent earlier in the process, thereby accelerating the absorption rate, and thereby providing more relief, faster” (para. 0037), which would have provided motivation to include bicarbonate in the compositions discussed above (pp. 3-4 of this Office action).  Sodium bicarbonate is a preferred bicarbonate (para. 0056), and it meets the limitations of claim 37.  
Claims 22-29 and 42-49 appear to be inherent properties of the therapy outlined above.  Mere recognition of such latent properties in the prior art does not render an otherwise obvious invention patentably new to the discover.  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  The fact that applicant has apparently recog-nized other advantage that would flow naturally from following the suggestion of the prior art, such as reduction of pain two hours after administration (see claim 21), cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2145(II) (Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art).  The cited references teach or suggest using the same drugs (rizatriptan and meloxicam) for the same purpose (treating migraine) in a method comprising the same step (orally administering) at substantially the same dosage amounts (discussed above), so the outcomes recited in claims 22-29 and 42-49 would necessarily be expected to follow.  This is because products of identical chemical composition cannot have mutually exclusive properties; a chemical composition and its properties are inseparable.  It is Office policy that, where the claimed and prior art products are substantially identical, a prima facie case of either anticipation or obviousness has been established.  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  See MPEP 2112.  Indeed, the teachings of the two references suggest the subject matter of at least some of these claims.  For example, teaches that using drugs that are “long acting” and have a “pharmacokinetic half-life of at least 2 hours, preferably at least 4 hours and more preferably at least 8-14 hours and a duration of action equal to or exceeding about 6–8 hours” (col. 4, ll. 32-35), which suggests the time periods referred to in claims 29 and 49.  Applicant is reminded that the “wherein” clauses of these claims are generally “not given weight when [they] simply express[] the intended result of a process step positively recited.”  See MPEP 2111.04(I).  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 21-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over each of the following US Patent Nos.:  
10,137,131 B2	10,195,278 B2	10,265,324 B2	10,363,312 B2  
10,471,014 B2	10,471,068 B2	10,471,069 B2	10,512,692 B2  
10,512,693 B2	10,517,950 B1	10,532,101 B1	10,537,642 B1  
10,561,664 B1	10,583,088 B2	10,583,144 B2	10,653,777 B2  
10,688,185 B2	10,695,429 B2	10,695,430 B2	10,702,535 B2  
10,702,602 B2	10,722,583 B2	10,729,696 B2	10,729,697 B2  
10,729,773 B2	10,729,774 B1	10,758,617 B2	10,758,618 B2  
10,780,165 B2	10,780,166 B2	10,799,588 B2	10,821,181 B2  
10,821,182 B2	10,894,053 B2	10,905,693 B2	10,918,722 B2  
10,933,136 B2	10,933,137 B2	10,940,153 B2	11,013,805 B2  
11,013,806 B2	11,020,483 B2	11,045,549 B2	11,077,117 B2  
11,110,173 B2	11,123,431 B2	11,129,895 B2	11,135,295 B2  
11,185,550 B2	11,207,327 B2	11,207,328 B2	11,219,626 B2  
11,285,213 B2	11,285,214 B2	11,285,215 B2	11,357,854 B2  
11,369,684 B2	11,426,414 B2	11,433,078 B2	11,433,079 B2  
11,471,465 B2	11,504,429 B2  
Although the claims at issue are not identical, they are not patentably distinct from each other.  Each of the foregoing patents claims treating migraine with a combination of meloxicam and rizatriptan with bicarbonate, or a composition useful for this purpose, in a manner that it not patentably distinct from the instant claims.  
Claims 21-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the following copending Application Nos.:  
17/402,2525	17/469,5396	17/483,031	17/547,6767  
17/656,6028	17/677,906	17/678,4959	17/723,77110  
17/837,79011	17/929,631	17/929,633	17/930,272  
17/933,703		17/934,244	18/051,656	18/062,729  
Although the claims at issue are not identical, they are not patentably distinct from each other for substantially the same reasons discussed above.  
Conclusion 
Any inquiry concerning this communication should be directed to Theodore R. Howell whose telephone number is 571-270-5993.  The examiner can normally be reached Monday through Thursday, 7:00 am – 6:00 pm (Eastern time).  The examiner is not available on Fridays.  Examiner interviews may be conducted by telephone and video conferencing.  Please call the examiner or use the Automated Interview Request (AIR) at www.uspto.gov/interviewpractice to schedule an interview.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng (Winston) Shen, can be reached on 571-272-3157.  The fax phone number for the organization where this application is assigned is 571-273-8300.  Infor-mation regarding the status of this application may be obtained from Patent Center, which is available to registered users at patentcenter.uspto.gov.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative, please call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 
December 8, 2022  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019].  
        2 See the information disclosure statement (IDS) submitted on June 27, 2022.  
        3 See the IDS submitted on June 27, 2022.  
        4 See the IDS submitted on June 27, 2022.  
        5 Final rejection mailed on April 14, 2022.  
        6 Final rejection mailed on April 14, 2022.  
        7 Final rejection mailed June 13, 2022.  
        8 Final rejection mailed October 31, 2022.  
        9 Notice of Allowance mailed November 8, 2022.  
        10 Notice of Allowance mailed November 21, 2022.  
        11 Notice of Allowance mailed November 2, 2022.